Citation Nr: 0032377	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-12 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for lung disability, to 
include emphysema, claimed as due to the use of tobacco.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945, and from January 1946 to April 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and December 1997 rating actions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied entitlement to 
service connection for emphysema.  The veteran has perfected 
a timely appeal of these determinations to the Board.

As a preliminary matter, the Board observes that, in October 
1993, the veteran filed a claim for service connection for 
emphysema on the basis that he had the disability due to in-
service smoking.  The RO subsequently notified the veteran 
that the development and adjudication of his claim was being 
held in abeyance pending VA's issuance of instructions 
regarding the consideration of these claims.  Thereafter, in 
a September 1994 statement, which was received at the RO that 
same month, the veteran expanded his claim to include "lung 
disease" generally.  In a March 1996 rating action, the RO 
denied service connection for emphysema on a basis other than 
as due to tobacco use in service; that aspect of the 
veteran's claim was deferred.  Then, in a July 1997 rating 
action, the RO denied entitlement to this benefit on the 
basis that it had not received a response to its May 1997 
letter.  Thereafter, in a December 1997 rating decision, the 
RO confirmed and continued the denial of service connection 
for this claim on the ground that the veteran had failed to 
submit new and material evidence.  In April 1999, the RO 
issued the veteran a Statement of the Case (SOC) in which it 
characterized this issue as whether new and material evidence 
had been submitted to reopen a claim for service connection 
for emphysema, to include as secondary to tobacco use or 
addiction.  In light of the foregoing, the Board finds that 
finality has not attached.  Thus, because the instant appeal 
stems from the RO's denial of the veteran's initial claim of 
entitlement to service connection this benefit, and in light 
of the veteran's contentions, the Board has identified the 
issue on appeal as indicated on the title page.  Cf. Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).



REMAND

A review of the record shows that the veteran's contends that 
service connection is warranted because he was given 
cigarettes in his rations, that he began smoking heavily in 
service due to the stress of combat and that he became 
addicted to smoking during this time.  The service medical 
records reflect that the veteran chewed tobacco daily and 
smoked a pipe.  Further, in a September 1997 report, the 
veteran's former physician, Dr. William D. Sullivan, opined 
that the veteran had "pulmonary impairment secondary to 
tobacco use."  To date, however, no examiner has attributed 
any respiratory disability to the veteran's in-service 
smoking and there is no medical evidence of the incurrence of 
nicotine dependence during service.

There has been, however, a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that this claim must be remanded for further 
development, to include either a medical opinion from a VA 
examiner, subsequent to his or her review of the record, or, 
if necessary, following a physical examination.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); see also Schroeder v. 
West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); Perry v. West, 12 
Vet. App. 365, 368-69 (1999).  During this time, of course, 
the veteran is free to submit such an opinion.

Further, the Board notes that, although recently enacted 
legislation prohibits service connection for a disability 
first manifesting after service on the basis that it resulted 
from disease attributable to the use of tobacco products by a 
veteran during his or her service, see 38 U.S.C.A. § 1103 
(West Supp. 2000), this statute applies only to claims filed 
after June 9, 1998; as noted above, the veteran's claim was 
filed in 1993.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the veteran's 
claim was received in 1993, in readjudicating this issue, the 
RO must consider the law as it existed prior to June 9, 1998.

Finally, the Board observes that, in adjudicating this claim, 
the RO has not, to date, considered the application of 
38 U.S.C.A. § 1154(b) (West 1991) or 38 C.F.R. § 3.304(d) 
(2000).  In light of the foregoing, in reconsidering this 
issue, the RO must specifically consider that law and 
regulation.  See Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. 
Cir. 2000).

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
records of the veteran's post-service 
treatment for any respiratory problems, 
including emphysema.  This should 
specifically include obtain any further 
medical records or reports from Dr. 
William D. Sullivan, as well as all other 
records from any facility or source 
identified by the veteran or his 
representative.  The aid of the veteran 
in securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  Thereafter, the RO should arrange for 
the veteran's claims folder to be 
reviewed by an appropriate VA examiner, 
or, if, in the opinion of that examiner a 
physical examination is necessary, the RO 
should schedule the veteran for an 
appropriate VA examination.  If a 
physical examination is deemed necessary, 
all indicated testing should be 
accomplished.  The examiner should 
thereafter offer an opinion regarding 
whether it is at least as likely as not 
that the veteran suffers from nicotine 
dependence that is related to his period 
of service.  In addition, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's emphysema is related to smoking 
during his periods of active duty.  
Further, if the examiner concludes that 
the veteran suffers from nicotine 
dependence that is related to his period 
of service, that examiner should offer an 
opinion regarding whether it is at least 
as likely as not that the veteran's 
emphysema is secondary to that condition.  
The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The veteran's claim must be 
readjudicated on a de novo basis, and if 
the benefits sought on appeal remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


